EXHIBIT 10.21

 

PURCHASE AND SALE AGREEMENT

 

between

 

ADE CORPORATION

as Seller

 

and

 

NEW BOSTON FUND, INC.

as Buyer

 

for

 

80 Wilson Way

Westwood, MA



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section 1.

   The Transaction    2

Section 2.

   Purchase Price and Earnest Money Deposit    2

Section 3.

   The Closing    3

Section 4.

   Inspection and Condition of the Property    3

Section 5.

   Title Matters and Insurance    6

Section 6.

   Tenants; Leases; and Service Contracts    7

Section 7.

   Intentionally Deleted    8

Section 8.

   Brokers    8

Section 9.

   Closing Costs And Proration Credits    8

Section 10.

   Closing Instruments    9

Section 11.

   Possession    11

Section 12.

   Damage or Appropriation of the Property    11

Section 13.

   Representations, Warranties and Indemnities    11

Section 14.

   Voluntary Termination; Default; Remedies    13

Section 15.

   General and Miscellaneous Provisions    14

 

-ii-



--------------------------------------------------------------------------------

EXHIBITS

 

The following exhibits have been omitted and will be supplementally furnished to
the Securities and Exchange Commission upon request:

 

Exhibit A

   Description of the Property

Exhibit B

   Term Sheet for Lease

Exhibit 4(a)

   Due Diligence Documents

Exhibit 10(a)(i)

   Quitclaim Deed

Exhibit 10(a)(xi)

   FIRPTA Affidavit

Exhibit 13(a)(ii)

   Pending Litigation

 

-iii-



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

 

As of July 29, 2003

 

This Purchase and Sale Agreement (this “Agreement”) is made by and between ADE
Corporation, a Delaware corporation (the “Seller”) having an address at 80
Wilson Way, Westwood, Massachusetts, and New Boston Fund, Inc., a Delaware
corporation, its successor and assigns (the “Buyer”) having an address at 60
State Street, Suite 1500, Boston, Massachusetts 02109.

 

W I T N E S S E T H:

 

PRELIMINARY STATEMENTS

 

A.    Seller is the owner of the following described property, which, taken
together, is herein collectively called the “Property”, including without
limitation:

 

(1)  That certain tract of land, commonly known as 80 Wilson Way, Westwood,
Norfolk County, Massachusetts, (the “Premises”) being bounded and more
particularly described on Exhibit A, attached hereto and made a part hereof;
together with all buildings, fixtures and improvements (excluding property of
tenants) constructed, installed and made thereon (the “Improvements”); and all
easements and other rights and privileges appurtenant thereto;

 

(2)  All (a) mechanical systems and related equipment attached to the
Improvements or located upon the Premises, including, but not limited to,
electrical systems, plumbing systems, heating systems and air conditioning
systems, (b) maintenance equipment, supplies and tools owned by Seller and used
in connection with the Improvements, and (c) other machinery, equipment,
fixtures, supplies and personal property of every kind and character owned by
Seller and located in or on or used in connection with the Premises or the
Improvements or the operations thereon, specifically excluding everything
related to the conduct of Seller’s business (the “Personal Property”);

 

(3)  Seller’s interest in all warranties, guaranties and bonds relating to the
Premises, the Improvements, and the Personal Property to the extent the same are
assignable and the responsibilities which are mitigated by such warranties,
guarantees and bonds belong to landlord under the Lease, specifically excluding
everything related to the conduct of Seller’s business;

 

(4)  To the extent assignable, all intangible property owned or held by Seller
or in which Seller has an interest, if any, in connection with any of the
Premises or the Improvements or the operations thereon, and the right to the use
thereof, including but not limited to Seller’s rights under governmental permits
or approvals and the right to the use of (without warranty as to



--------------------------------------------------------------------------------

exclusivity or otherwise) any names, marks, trademarks, trade names and
telephone numbers and listings employed in connection with the Premises or the
improvements or the operations thereon, specifically excluding everything
related to the conduct of Seller’s business (the “Intangible Property”). Nothing
contained in this definition of Intangible Property shall give Buyer any rights
whatsoever with regard to Seller, its name, its business, its intellectual
property and/or its proprietary technology.

 

B.    Seller proposes to sell and convey, and Buyer proposes to purchase, pay
for and acquire, the Property for the Purchase Price (as hereinafter defined)
and on the other terms and conditions set forth in this Agreement.

 

STATEMENT OF THE AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

Section 1.    The Transaction.  Seller agrees to sell and convey to Buyer, and
Buyer agrees to purchase, pay for and acquire from Seller, the Property for the
Purchase Price specified in Section 2 and on the other terms and conditions set
forth in this Agreement.

 

Section 2.    Purchase Price and Earnest Money Deposit.

 

(a)    Purchase Price and Payment. The purchase price to be paid to Seller by
Buyer for the Property is TEN MILLION FIFTY THOUSAND DOLLARS ($10,050,000.00)
(which is to be adjusted for certain charges and credits as provided in this
Agreement) (the “Purchase Price”).

 

(b)    Payment Terms. The Purchase Price shall be paid to Seller by Buyer as
follows:

 

  (i)   The sum of TWO HUNDRED THOUSAND DOLLARS ($200,000.00) (the “Deposit”)
has been wired or paid in good funds by Buyer to the Escrow Agent (as
hereinafter defined) contemporaneous with execution of this Agreement. The
Deposit shall be held by Escrow Agent and distributed as provided in §2(c).

 

  (ii)   The Purchase Price, in the amount of TEN MILLION FIFTY THOUSAND DOLLARS
($10,050,000.00) (which is to be adjusted for the Deposit and certain charges
and credits as provided in this Agreement), shall be paid to Seller by Buyer at
the Closing (as hereinafter defined) by wire transfer on the Closing Date (as
hereinafter defined).

 

(c)    Deposit. The escrow agent hereunder shall be: Lawyers Title Insurance
Corporation, Attn.: Joel A. Stein, Esq., 25 Braintree Hill Office Park Suite 204
Braintree, Massachusetts 02184 (the “Escrow Agent”). The Deposit paid to Escrow
Agent by Buyer shall be held by Escrow Agent in an interest bearing account, and
except in the event of failure to close this transaction by reason of Buyer’s
breach, any

 

-2-



--------------------------------------------------------------------------------

interest accrued thereon shall belong to Buyer and shall be applied and disposed
of as follows:

 

(i)    Closing. If the transaction for the purchase and sale of the Property is
closed by the Closing Date, then the parties agree that the Purchase Price
(which is to be adjusted for certain charges and credits as provided in this
Agreement) shall be paid by Buyer to Seller on the Closing Date as follows:

 

(a)    if the Buyer elects to apply the Deposit (but not the interest thereon)
to the Purchase Price, the Deposit (but not the interest thereon) shall
immediately be paid to Seller by wire transfer as directed by Seller and the
balance of the Purchase Price (which is to be adjusted for certain charges and
credits as provided in this Agreement) shall immediately be paid by Buyer to
Seller by wire transfer as directed by Seller; or

 

(b)    if the Buyer elects not to apply the Deposit to the Purchase Price, an
amount representing the full amount of the Purchase Price, shall immediately be
paid to Seller by wire transfer as directed by Seller (which is to be adjusted
for certain charges and credits as provided in this Agreement), and the Escrow
Agent shall pay to Buyer the Deposit by separate wire or check. The interest
shall be paid directly to Buyer by separate wire or check by the Escrow Agent,
whether the Deposit is applied to the Purchase Price or not.

 

(ii)    Failure to Close. If this transaction is not closed by the Closing Date
due to Seller’s failure to perform, or if either party terminates this Agreement
voluntarily as a matter of right hereunder, then Escrow Agent shall promptly
refund and return to Buyer the Deposit and all interest thereon. If this
transaction is not closed by the Closing Date for any other reason, then Escrow
Agent shall pay to Seller the Deposit and all interest thereon.

 

Section 3.     The Closing. At the closing (the “Closing”), Seller shall deliver
to Escrow Agent a quitclaim deed (the “Deed”) subject to the Permitted
Encumbrances (as that term is defined below) for the Property and the other
Closing Instruments (as hereinafter defined) and Buyer shall pay the Purchase
Price as provided in Section 2 and deliver to the Escrow Agent the Closing
Instruments (as hereinafter defined) required to be delivered by Buyer. The
Closing shall occur on July 24, 2003 at 10:00 A.M. (as may be extended in
accordance with the terms hereof, the “Closing Date”) and shall be held through
escrow with the Escrow Agent, or at such other time or place as may be agreed
upon by both parties in writing. Any fees charged by the Escrow Agent for its
services hereunder shall be split evenly between Buyer and the Seller. Buyer
reserves the right to extend the Closing Date for up to seven (7) days by giving
Seller written notice of its election to so extend on or before July 22, 2003 at
5:00 P.M. EST.

 

Section 4.    Inspection and Condition of the Property.

 

(a)    Access to and Inspection of the Property. Buyer shall have the right,
until July 14, 2003 at 5:00 P.M. EST (the “Due Diligence Expiration Date”) (such
period being referred to herein as the “Inspection Period”) to enter upon and
have access to the Property, upon reasonable notice to Seller, in order to
conduct surveys, tests,

 

-3-



--------------------------------------------------------------------------------

examinations, appraisals and inspections thereof; provided, that, any intrusive
testing shall require Seller’s prior written consent, which consent shall not be
unreasonably withheld or delayed. Buyer shall not make any subsurface soil
examinations unless Buyer has satisfied Seller that such examinations will not
adversely affect any building foundations and/or utilities and until Buyer has
provided evidence of general public liability insurance with policy limits of
$1,000,000 in personal injury coverage and $1,000,000 in property damage
coverage naming Seller as an additional insured. At Seller’s option, Seller or
Seller’s agent may accompany and/or observe Buyer during Buyer’s due diligence
undertakings at the Property. After having conducted such inspections and tests,
Buyer shall immediately restore the Property to the same condition as existed
prior to Buyer’s entry thereon. Seller will provide Buyer with copies of all the
documents listed on Exhibit 4(a) which Buyer may review during the Inspection
Period. Seller shall during the Inspection Period promptly provide, or make
available, to Buyer in Seller’s office, financial records including income and
expense records, invoices, accounts payable and accounts receivable reports from
management, and other documents in Seller’s possession which relate exclusively
to the Property upon reasonable request from Buyer in writing. IT IS THE PARTIES
EXPRESS UNDERSTANDING AND AGREEMENT THAT ALL SUCH MATERIALS ARE PROVIDED BY
SELLER SOLELY FOR BUYER’S CONVENIENCE IN MAKING ITS OWN EXAMINATION AND
DETERMINATION PRIOR TO THE DUE DILIGENCE EXPIRATION DATE AS TO WHETHER IT WISHES
TO PURCHASE THE PROPERTY, AND IN MAKING SUCH EXAMINATION AND DETERMINATION,
BUYER SHALL RELY EXCLUSIVELY ON ITS OWN INDEPENDENT INVESTIGATION AND EVALUATION
OF THE PROPERTY. EXCEPT WITH REGARD TO CERTAIN ENVIRONMENTAL MATTERS AND REPORTS
(AS TO WHICH SELLER’S REPRESENTATIONS IN SECTION 13(b) HEREOF SHALL APPLY).
SELLER MAKES NO REPRESENTATION AS TO THE ACCURACY, COMPLETENESS OR RELEVANCY OF
ANY MATERIALS PROVIDED BY SELLER. Subject to the rights of Seller as
party-in-possession, Buyer, and Buyer’s prospective mortgagee, shall also have
the right subsequent to the Due Diligence Expiration Date to enter upon and have
access to the Property upon reasonable notice to Seller, in order to conduct
surveys, approvals and inspections thereof; provided, however, Buyer shall have
no right to terminate this Agreement as a result of any information or belief
acquired at or in connection with such access and/or inspection subsequent to
the Due Diligence Expiration Date.

 

(b)    Indemnification for Inspections. Buyer shall indemnify, defend and hold
Seller and Seller’s partners, employees, officers, agents, contractors, and
representatives harmless from and against any lien, liability, loss, damage,
claim, fee, cost or expense, including reasonable attorney’s fees, for the costs
of Buyer’s inspections, tests and investigations and for physical damage to
property or bodily injury to persons which may have resulted or may result from
any such entry upon or inspection or testing of the Property by Buyer, or by any
employee, officer, agent, contractor, representative or assignee of Buyer. This
provision shall survive the termination of this Agreement for any reason or
delivery of the Deed, as applicable. Nothing contained in this Section 4(b)
shall be deemed or construed to impose any responsibility on Buyer for any
environmental conditions at the Premises or Property, except to the extent
caused or exacerbated by Buyer.

 

(c)    Due Diligence Expiration. If Buyer is not satisfied with the results of
Buyer’s due diligence, with or without reason in Buyer’s sole discretion, Buyer
may

 

-4-



--------------------------------------------------------------------------------

terminate this Agreement by written termination notice to Seller received on or
before the Due Diligence Expiration Date, and this Agreement shall be terminated
and be of no further force and effect, except as otherwise provided herein. Any
such termination notice shall be sufficient notice to the Escrow Agent to return
the Deposit with interest accrued thereon to Buyer forthwith. If Buyer shall
fail to provide a termination notice to Seller received on or before the Due
Diligence Expiration Date, then Buyer shall be deemed to have waived any
objection as a result of Buyer’s due diligence, Buyer shall no longer be
entitled to terminate this Agreement as a result of its due diligence, and this
Agreement shall continue in full force and effect.

 

(d)    Notice of Code Violation. Seller does hereby agree to give to Buyer,
promptly upon receipt, a copy of any written notice (the “Governmental Violation
Notice”) which Seller receives prior to Closing from any governmental authority
concerning a violation of any zoning or building code, law, statute, ordinance,
rule, regulation or order which regulates the use of the Property. If said
Governmental Violation Notice is received by Seller on or before the Due
Diligence Expiration Date, then Buyer shall have the right to terminate this
Agreement on account of said violation. If said Governmental Violation Notice is
received by Seller after the Due Diligence Expiration Date but prior to the
Closing Date, then, together with a copy of the Governmental Violation Notice,
Seller shall give Buyer a written notice (the “Seller’s Violation Cure Notice”)
stating that: (i) Seller agrees to cure the violation identified in the
Governmental Violations Notice either prior to Closing Date or as part of its
responsibilities under the Lease (as that term is defined in Section 6(a)hereof)
or (ii) Seller does not agree to, or cannot, cure the violation in the
Governmental Violation Notice. If Seller gives Buyer notice that Seller will
cure the violation identified in the Governmental Violation Notice, then Seller
shall proceed with due diligence to effect such cure, and this transaction shall
be closed on the Closing Date. If Seller notifies Buyer that Seller cannot or
will not cure the violation identified in the Governmental Violation Notice,
then provided such violation does not pertain to the roof or structural elements
of the Property or the Premises, Buyer shall have the right, at its option, to
take either of the following actions: (x) Buyer may terminate this Agreement by
written termination notice to Seller received by Seller within five (5) days of
delivery of Seller’s Violation Cure Notice; or (y) Buyer may proceed to close
this transaction, in which event, Buyer shall waive Buyer’s objections and shall
pay to Seller the full Purchase Price. If Buyer fails to respond timely to
Seller’s Violation Cure Notice, then Buyer shall be deemed to waive any
objection on account of any violation, Buyer shall no longer be entitled to
terminate this Agreement as a result of its violation, and this Agreement shall
continue in full force and effect. If such violation pertains to the roof or
structural elements of the Property or the Premises, the parties shall proceed
to Close the within transaction and Buyer shall cure the same as provided in the
Lease.

 

(e)    Condition of the Property. Buyer is purchasing the Property AS IS, WHERE
IS, WITH ALL FAULTS. Buyer shall rely solely upon its own review of documents
and inspections with regard to the condition of the Property and the structural
and mechanical systems of the improvements thereon, including, but not limited
to, its location, size, subsurface or soil condition, construction and
character; and, except as may be expressly set forth in this Agreement, Buyer
specifically agrees that it shall purchase and acquire the Property AS IS, WHERE
IS, WITH ALL FAULTS WITHOUT ANY REPRESENTATION OR WARRANTY BY SELLER WHATSOEVER,
WHETHER EXPRESS OR IMPLIED, AS TO THE TRUTH OR ACCURACY OF ANY

 

-5-



--------------------------------------------------------------------------------

DOCUMENTS SUPPLIED, AS TO THE CONDITION OF THE PROPERTY, OR AS TO ITS FITNESS
FOR ANY PARTICULAR PURPOSE, ALL OF WHICH ARE HEREBY EXPRESSLY DISCLAIMED BY
SELLER.

 

(f)    Buyer hereby releases Seller and its agent, representative and employees
from any and all claims, demands, and causes of action, past and present which
the Buyer may have relating to the condition of the Property at any time before
the Date of the Closing providing that in so doing Buyer does not and shall not
be deemed by any party to have released Seller’s predecessor in title and the
parties MetPath New England Inc., and Corning Life Sciences, Inc. from any
responsibilities which said entities and their successors and assigns may have
pursuant to that certain Indemnity Agreement dated February 28. 1996 between
MetPath New England, Inc and Corning Life Sciences Inc. and ADE Corporation. The
provisions of this Section 4(f) shall survive the Closing.

 

Section 5.    Title Matters and Insurance.

 

(a)    Title Commitment. Buyer shall obtain at its own expense, from a
nationally recognized title insurance company selected by Buyer (the “Title
Company”), a commitment for Title Insurance (the “Commitment”) for the issuance
of an owner’s policy of title insurance on a standard ALTA form (the “Policy”)
with respect to the Property. Buyer shall obtain at Buyer’s expense such Survey
of the Property as Buyer shall desire. Seller shall have no obligation to
provide or pay for any Title Commitment, title policy or survey Buyer may decide
to obtain.

 

(b)    Title Matters and Encumbrances on Title. The Commitment shall show fee
simple title to the Property in Seller, subject only to the following: (i) the
standard exceptions for any owner’s policy, (ii) those instruments and other
title matters that are acceptable to Buyer (each of the matters described or
referred to in items (i) and (ii) being herein referred to individually as a
“Title Encumbrance”). Any Title Encumbrance which is approved or is deemed to be
approved or waived by Buyer shall be a permitted exception or encumbrance on the
title to the Property and shall be added to the list of “Permitted
Encumbrances”. Both parties agree that the Lease is a Permitted Encumbrance.

 

(c)    Title Objection Notice. On or before the Due Diligence Expiration Date,
Buyer may give to Seller written notice (the “Title Objection Notice”) of any
Title Encumbrance (other than a Permitted Encumbrance) which is not acceptable
to Buyer as a Permitted Encumbrance on the title to the Property (the “Title
Objection”). Any Title Encumbrance affecting the Property not objected to in the
Title Objection Notice from Buyer to Seller shall be deemed to be approved or
waived by Buyer and shall be a Permitted Encumbrance. If Buyer fails to provide
a Title Objection Notice timely to Seller, then Buyer’s right to object on
account of title shall be deemed waived, and all Title Encumbrances shall be
Permitted Encumbrances.

 

(d)    Title Cure Notice. If Buyer timely provides to Seller a written Title
Objection Notice, then, within five (5) days after the receipt of Buyer’s Title
Objection Notice, Seller shall give to Buyer a written notice (the “Title Cure
Notice”) stating that: (i) Seller agrees to use reasonable efforts to cure one
or more of the defects identified in the Title Objection Notice on or before the
Closing Date, or (ii) Seller does not agree to

 

-6-



--------------------------------------------------------------------------------

or cannot cure one or more of the defects identified in the Title Objection
Notice; it being understood and agreed that Seller shall not be obligated to
cure any defects. If Seller gives Buyer notice that Seller will use reasonable
efforts to cure any of the Title Objections, then this transaction shall be
closed on the scheduled Closing Date unless Seller notifies Buyer that it cannot
effect the cure before the scheduled Closing Date, in which event the Closing
Date shall be extended for thirty (30) days to permit Seller to effect such
cure.; provided Seller shall have no obligation for its failure to effect such
cure. Notwithstanding the foregoing, Seller shall be obligated to eliminate in
connection with the Closing all mortgages and assignments of leases and rents,
mechanic’s liens, tax liens (except for those which are not yet due and payable
or for which prorations are made), assessment liens (except for those which are
not yet due and payable or for which prorations are made), judgment liens,
mortgage liens, absolute and/or collateral assignments and other similar
exceptions to the title to the Property which affect Seller’s Interest
(“Monetary Encumbrances”). Seller shall be entitled to use such portion of the
Purchase Price as is necessary to pay off all such Monetary Encumbrances and any
Title Objection that Seller agrees to use reasonable efforts to cure. The Buyer
hereby acknowledges that any instruments evidencing the release or discharge of
the Monetary Encumbrances shall be recorded after the Closing in accordance with
standard conveyancing practice. If Seller notifies Buyer that Seller will not or
cannot remove any Title Objection and/or Monetary Encumbrance, then Buyer shall
have the right, at its option, to take either of the following actions: (x)
Buyer may terminate this Agreement by written termination notice to Seller
received by Seller within five (5) days of delivery of Seller’s Title Cure
Notice (or at the extended Closing Date); or (y) Buyer may proceed to close this
transaction, in which event Buyer shall waive Buyer’s objections and shall pay
to Seller the full Purchase Price.

 

(e)    Title Fees. Buyer shall pay for the title search and for all premiums to
the Title Company attributable to the issuance of the Commitment and the Policy.
Buyer shall also pay any premium, if any, attributable to special endorsements
and affirmative coverages, and mortgagee’s policy of title insurance.

 

Section 6.    Tenants; Leases; and Service Contracts.

 

(a)    Existing Tenants and Leases. It is a pre-condition to Buyer’s obligation
to close this transaction that Buyer, as landlord, and Seller as tenant, shall
have entered into a lease for the entire Premises (the “Lease”) in accordance
with the term sheet attached as Exhibit B. During the Inspection Period and
subsequent to the expiration of the Inspection Period, except for the lease
described in the previous sentence, Seller shall not enter into any new leases
for any portion of the Property. It is also a pre-condition to Buyer’s
obligation to close this transaction that the Machine Works Lease (as defined in
Section 13(a)(iv) hereof) shall, as of the Closing Date, be converted into a
sublease of the Lease.

 

(b)    Service Contracts. During the Inspection Period, Seller shall provide
Buyer in writing evidence that there are no service contracts affecting or
pertaining to the Premises or the Improvements which will be binding on Buyer
after Closing.

 

(c)    Seller’s Covenants. Seller hereby covenants and agrees with Buyer that,
after the date of this Agreement and until Closing:

 

-7-



--------------------------------------------------------------------------------

(i) Seller shall not enter into any Service Contracts or Personal Property
Leases which would continue for a period subsequent to the Closing Date and be
transferred to Buyer at Closing without the prior written approval of Buyer,
which consent may be granted or withheld in Buyer’s sole discretion.

 

(ii) Seller will cause the Property to be maintained and operated in the same
manner as it has previously been maintained and operated.

 

(iii) Seller hereby agrees that from the date hereof until the Closing, it will
maintain in full force and effect fire and extended coverage insurance upon the
Property and public liability insurance with respect to damage or injury to
persons or property occurring on the Property in such amounts as is maintained
by Seller on the date of this Agreement.

 

(iv) Seller will advise Buyer promptly of any litigation, arbitration or
administrative hearing concerning or affecting the Property to which Seller is a
party, of which Seller has actual knowledge or notice.

 

Section 7.    Intentionally Deleted.

 

Section 8.    Brokers.  Buyer and Seller hereby acknowledge that neither of them
has dealt with a real estate broker in this transaction other than Wayne Spiegel
of NAI Hunneman Commercial Services (“Broker”). Seller shall pay Broker such
brokerage fee as is due under a separate agreement with Broker if, as and when
the Closing takes place and the purchase price is paid. Each of Buyer and Seller
does hereby agree to indemnify, defend and hold harmless the other party from
and against any liability, cost or expense, plus all costs of collection,
including litigation expenses and attorneys’ fees, as a result of a claim for a
commission, fee or other compensation made by any real estate broker, finder or
other person and asserted against the other party by reason of an arrangement
made or alleged to have been made by the indemnifying party. This indemnity
shall survive termination of this Agreement for any reason or delivery of the
Deed, as applicable.

 

Section 9.    Closing Costs And Proration Credits.  At the Closing, the
following items shall be adjusted between Seller and Buyer effective as of the
close of business on the day preceding the Closing Date, with Buyer being deemed
to own the Property on the Closing Date:

 

(a)    Title Insurance Costs. Buyer shall pay the cost of the title insurance
premium and fees as provided in Section 5.

 

(b)    Survey. Buyer shall pay for the cost of a new or updated survey.

 

(c)    Escrow Fees. Buyer and Seller shall each pay half of the fees for escrow
services.

 

(d)    Conveyance, Recording. Buyer shall pay all recording fees related to the
purchase and finance of the Property; for Property in Massachusetts or
Connecticut, Seller shall pay documentary deed stamps and all recording fees
related to clearing title.

 

-8-



--------------------------------------------------------------------------------

(e)    Prior Taxes. The amount of any assessment which is a lien on the
Property, and any outstanding real estate taxes will be pro-rated, between the
parties, with Seller responsible for the period prior to the Closing Date and
Buyer responsible for the period commencing on and after the Closing Date

 

(f)    Current Taxes. The tax adjustment shall be based upon the number of days
in the calendar year in which the Closing occurs, namely, on a per diem basis,
and based upon the actual amount of real estate taxes, if known at the time of
Closing. If the actual amount of real estate taxes is not known at the time of
the Closing, then the parties shall adjust the taxes based on the actual amount
of real estate taxes for the prior year. Such prorations as described herein
shall be re-adjusted by the parties as soon as the actual amount of taxes are
known, upon presentation of reasonable evidence thereof. This provision shall
survive delivery of the Deed.

 

(g)    Proration of Other Revenue and Expense Items. The parties hereby agree
that any other revenue and expense item, including management fees and
superintendent costs which are received or incurred in respect of the Property,
which is customarily prorated in a transaction of this nature and which is not
otherwise expressly provided for in this Agreement shall be prorated on a per
diem basis effective as of the close of business on the day preceding the
Closing Date.

 

(h)    Other Expenses. Except as may otherwise be provided in the Agreement,
each party shall be responsible for all other fees, costs and expenses incurred
by it in connection with this transaction, including, without limitation, any
such expenses for services rendered by accountants, appraisers, architects,
attorneys, consultants, contractors, engineers.

 

Section 10.    Closing Instruments.  Seller shall be responsible for the
preparation of all of the Closing Instruments specified in Section 10(a) and
other provisions of this Agreement, unless otherwise specified in this
Agreement. Three (3) days prior to Closing, Buyer shall notify Seller of any
assignment of Buyer’s interest in this Agreement as permitted by Sections 15(e)
and 15(i) hereof so that the Closing Instruments can be prepared to reflect such
assignment. If the Seller is not so notified, Seller shall prepare the Closing
Instruments to the Buyer named herein.

 

(a)    Instruments to be Delivered by Seller. At the Closing, Seller shall
execute and deliver, or shall cause to be executed and delivered, to Buyer the
following instruments (all such instruments in this Section 10 being herein
called the “Closing Instruments”):

 

(i)  a recordable quitclaim deed by which Seller grants and conveys good, clear,
record and marketable title to the Property to Buyer subject to the Permitted
Encumbrances in the form attached hereto as Exhibit 10(a)(i);

 

(ii)  if and to the extent appropriate an assignment of each warranty, guaranty,
license and the like related to the Property, to the extent assignable (as part
of the quitclaim bill of sale);

 

-9-



--------------------------------------------------------------------------------

(iii)  a mechanic’s lien and parties-in-possession affidavit given by Seller to
the Title Company;

 

(iv)  evidence acceptable to the Title Company and reasonably acceptable to
Buyer, authorizing the consummation by Seller of the purchase and sale
transaction contemplated hereby and the execution and delivery of the closing
documents on behalf of Seller, an appropriate certificate of Seller regarding
the authorization of the sale and the authority of any individual or entity
signing this and any of the Closing Instruments on behalf of Seller;

 

(v)  a closing statement;

 

(vi)  such documents, if any, as may be required to withdraw Seller’s right to
use the trade name of the Property;

 

(vii)  an executed certificate with respect to Seller’s non-foreign status
sufficient to comply with the requirements of Section 1445 of the Code, commonly
known as the Foreign Investment in Real Property Tax Act of 1980, and
regulations applicable thereto in the form attached hereto as Exhibit 10(a)(xi);

 

(viii)  As-built plans of the Improvements as are in Seller’s possession;

 

(ix)  Assignment of Seller’s rights under the certain Indemnity Agreement dated
February 28, 1996 between MetPath New England Inc., Corning Life Sciences Inc.
and ADE Corporation;

 

(x)  the Lease executed by Seller, and written evidence that the Machine Works
Lease has been converted into a sublease of the Lease;

 

(xi)  A notice of the Lease to be recorded immediately after the recording of
the deed.

 

(b)    Instruments and Purchase Price to be Delivered by Buyer. At the Closing,
Buyer shall execute and deliver to Seller the following Closing Instruments.

 

(i)  any of the Closing Instruments set forth in Section 10(a) wherein Buyer’s
execution and delivery is necessary or appropriate;

 

(ii)  a closing statement and any other document which is reasonably and
customarily executed and delivered by a buyer at a real estate closing in the
county where the Property is located or which may be reasonably requested by
Seller;

 

(iii)  an appropriate certificate of Buyer regarding the authorization of the
purchase and acquisition and the authority of any individual and entity signing
this Agreement or any of the Closing Instruments on behalf of Buyer;

 

(iv)  the Purchase Price in immediately available funds, United States Currency.

 

-10-



--------------------------------------------------------------------------------

Section 11.    Possession.  At the Closing, Buyer shall be entitled to, and
Seller shall deliver to Buyer, possession of the Property free of any possessory
right or claim of Seller as an owner, but subject to all laws, rules and
statutes including but not limited to building and zoning laws, the Permitted
Encumbrances and the Lease.

 

Section 12.    Damage or Appropriation of the Property.

 

(a)    Damage. If, prior to the Closing Date, any loss or damage to the Property
should occur as a result of a fire, or some other casualty, and if such loss or
damage would require an expenditure of a dollar amount in excess of Two Hundred
Thousand Dollars ($200,000) in order to restore the Property to substantially
the same condition as its present condition, then either Buyer or Seller shall
have the right, at its option, to terminate this Agreement by written
termination notice to the other party received within ten (10) days after Seller
has given Buyer written notice of such loss or damage. If neither Seller nor
Buyer elects to terminate this Agreement in accordance with the previous
sentence, or if the loss or damage would require an expenditure of less than Two
Hundred Thousand Dollars ($200,000), then the parties shall proceed to close
this transaction in accordance with the terms hereof except that Buyer shall
receive an assignment of any casualty loss insurance proceeds, if any,
attributable to the loss or damage and Buyer shall receive a credit for the
amount of the deductible required under Seller’s policy (subject, as to both the
insurance proceeds and the deductible, to a reduction equal to the amount if any
expended by Seller to repair such loss or damage).

 

(b)    Appropriation. If appropriation proceedings should be commenced or
threatened against the Property or if any governmental or other authority should
notify Seller of its intention to acquire the same pursuant to the power of
eminent domain prior to the Closing Date, then Seller shall promptly thereafter
give to Buyer written notice of such action. If the estimated amount of the
condemnation award for such appropriation is more than Two Hundred Thousand
Dollars ($200,000), then either Buyer or Seller shall have the right at its
option to terminate this Agreement by written termination notice to the other
party received within ten (10) days after Seller has given Buyer written notice
of such condemnation. If neither Seller nor Buyer elects to terminate this
Agreement in accordance with the previous sentence, then the parties shall
proceed to close this transaction; and in such event, Buyer shall have the right
to negotiate with such governmental or other authority or to contest such
appropriation in litigation proceedings, and shall be entitled to all proceeds
thereof, which Seller shall assign to Buyer as applicable, and Seller shall
convey the Property subject to such proceedings and shall receive therefor the
Purchase Price in full at the Closing.

 

Section 13.    Representations, Warranties and Indemnities.

 

(a)    Representation and Warranties of Seller. Seller hereby makes the
following representations and warranties to Buyer as of the date hereof which
shall also be true and correct to Seller’s actual knowledge as of the Closing
Date:

 

(i) Organization and Authority. Seller has been duly organized and is validly
existing under the laws of the State of Delaware and is duly authorized to
transact business in the Commonwealth of Massachusetts. Seller has the

 

-11-



--------------------------------------------------------------------------------

full right and authority to enter into this Agreement and to transfer all of the
Property and to consummate or cause to be consummated the transaction
contemplated by this Agreement. The person signing this Agreement on behalf of
Seller is authorized to do so. Performance of this Agreement will not result in
any breach of, or constitute any default under, or result in the imposition of a
lien or encumbrance on the Property under any agreement or other instrument to
which Seller is a party or by which Seller or the Property might be bound. No
consent or approval of any person or entity or of any governmental authority is
required with respect to the execution and delivery of this Agreement by Seller
or the consummation by Seller of the transactions contemplated hereby or the
performance by Seller of its obligations hereunder;

 

(ii)  Pending Actions. To Seller’s actual knowledge, Seller has not received any
written Governmental Violation Notice or written notice and has no actual
knowledge of any action, suit, arbitration, unsatisfied order or judgment,
government investigation or proceeding pending against Seller or the Property
which remains uncured except as set forth on Exhibit 13(a)(ii).

 

(iii)  Condemnation. To Seller’s actual knowledge, Seller has not received any
written notice and has no actual knowledge of any pending or threatened
condemnation proceedings relating to the Property.

 

(iv)  Lease. To Seller’s actual knowledge, except for the Lease and the
agreement entitled, “The ADE Corporation Lease of Premises 80-82 Wilson Way,
Westwood, Massachusetts to Massachusetts Machine Works, Inc. dated November 1,
1996” and all amendments thereto (the “Machine Works Lease”), there are no
tenancy agreements of any type, oral or written currently affecting the Property
or which will be binding on the Property after the Closing. Seller agrees that
it shall be responsible for obtaining and delivering to Buyer at Closing such
documentation as may be required to convert the Machine Works Lease into a
sublease of the Lease.

 

(v)  Service Contracts. To Seller’s actual knowledge, there are no Service
Contracts with regard to the Property which will be binding upon the Buyer after
Closing.

 

(vi)  The representations and warranties of Seller contained in this Section
13(a) shall survive the Closing Date for a period of one (1) year.

 

(b)    Environmental Warranties and Indemnities of Seller. The environmental
reports listed on Exhibit 4(a) are all the environmental reports which Seller
has in its possession with regard to the Property, and Seller has delivered to
Buyer a true, complete and accurate copy of each such report. There is a “pump
and treat” facility on the Property, and Seller has delivered Buyer a true,
accurate and complete copy of all the information Seller has with regard to the
conditions which gave rise to the installation of the pump and treat facility
and the ownership and operation of the same. After the Closing, Seller shall
cooperate (at no cost or expense to itself) with Buyer in Buyer’s efforts to
enforce the Indemnity Agreement dated February 28, 1996 between MetPath New
England Inc., Corning Life Sciences Inc. and ADE Corporation

 

-12-



--------------------------------------------------------------------------------

to the extent the same is assigned to Buyer. The terms of this Section 13(b)
shall survive the Closing.

 

(c)    Buyers’ Representation and Warranties. Buyer hereby makes the following
representations and warranties to Seller as of the date hereof and as of the
date of the Closing:

 

(i)  Organization and Authority. Buyer has been duly organized and is validly
existing under the laws of Delaware and at closing shall be qualified to do
business in the Commonwealth of Massachusetts. Buyer has the full right and
authority to enter into this Agreement and to consummate or cause to be
consummated the transaction contemplated by this Agreement. The person signing
this Agreement on behalf of Buyer is authorized to do so. No consent or approval
of any person or entity or of any governmental authority is required with
respect to the execution and delivery of this Agreement by Buyer or the
consummation by Buyer of the transactions contemplated hereby or the performance
by Buyer of its obligations hereunder;

 

(ii)  Pending Actions. To Buyer’s actual knowledge, there is no action, suit,
arbitration, unsatisfied order or judgment, government investigation or
proceeding pending against Buyer which, if adversely determined, could
individually or in the aggregate interfere with the consummation of the
transaction contemplated by this Agreement.

 

Section 14.    Voluntary Termination; Default; Remedies.

 

(a)    Voluntary Termination; Release of Liability. If this Agreement is
voluntarily terminated by a party pursuant to a right of termination expressly
provided in this Agreement then both parties shall, upon such voluntary
termination, be automatically released from all further obligations and
liability under this Agreement, except as otherwise provided herein, and the
Deposit and interest accrued thereon shall be returned to Buyer.

 

(b)    Default. The occurrence of any one or more of the following events shall
constitute a breach of a promise or obligation undertaken and thus a default by
a party under this Agreement: (i) failure to close at the time and manner
required under this Agreement, (ii) if any representation or warranty made by a
party in or pursuant to this Agreement was not true, correct, complete and
accurate in any material respect as of the time it was made, or (iii) if any
other promise or obligation undertaken by a party under this Agreement has not
been performed within the time period specified in this Agreement, or if no such
time period has been so specified, within a period of ten (10) business days
after the other party has given to the non-performing party written notice of
such event.

 

(c)    Seller’s Remedies. If a default by Buyer has occurred as provided in
Section 14(b), then, in such event, Seller shall have the right (i) to terminate
this Agreement by giving Buyer written notice of such termination, and (ii) to
recover an amount equal to two times the Deposit as Seller’s sole and exclusive
right at law and in equity which shall be considered to be the equivalent of,
and shall constitute, the payment of liquidated damages, with such amount and
its payment being agreed upon

 

-13-



--------------------------------------------------------------------------------

by the parties as being a reasonable approximation of actual damages, including
compensation to Seller for removing the Property from the market and
reimbursement for the costs and expenses incurred by Seller; and such
application and disposition shall constitute a complete release of each party
from its liability under this Agreement, except as otherwise provided herein.

 

(d)  Buyer’s Remedies. If a default by Seller has occurred as provided in
Section 14(b), then, in such event, Buyer shall have, as its sole and exclusive
remedy at law and in equity, the right, at its option, to (x) obtain specific
performance of this Agreement, but no actual, consequential, or punitive
damages; or (y) terminate this Agreement by giving Seller written notice of such
termination, in which event the Deposit and all interest thereon shall be
returned to Buyer.

 

Section 15.    General and Miscellaneous Provisions.

 

(a)  Notice. Any notice or other communication required or permitted to be given
to a party under this Agreement shall be in writing, unless otherwise specified
in this Agreement, and shall be given by one of the following methods to such
party at the address set forth at the end of this provision. The notice may be
sent, and is deemed received as follows: (i) by registered or certified United
States mail, and deemed received as of the second business day after it was
mailed, (ii) by hand, and deemed received when delivered at the address, whether
or not the specific person to whose attention it is directed is in at the time,
(iii) by reputable overnight delivery service, and deemed received when
delivered to the address whether or not the specific person to whose attention
it is directed is in at the time, (iv) by telecopier, and deemed received as
shown on the printed confirmation report in the office of the sender, (v) when
sent or delivered by an other means for transmitting a written communication,
and deemed received upon receipt so long as the same is sent on the same day by
a reputable overnight delivery service. Either party may change its address for
notice by giving written notice thereof to the other party. The address of each
party for notice is as follows:

 

Buyer:

  

New Boston Fund, Inc.

60 State Street, Suite 1500

Boston, Massachusetts 02109

Attention: Jerome L. Rappaport, Jr.

Tel.: 617-723-7760

Fax.: 617-227-4727

Buyer’s Counsel:

  

Rappaport, Aserkoff & Gelles

60 State Street, Suite 1525

Boston, Massachusetts 02109

Attention: Janet F. Aserkoff, Esq.

Tel.: 617-227-7345

Fax.: 617-227-4727

Seller:

  

ADE Corporation

80 Wilson Way

Westwood, Massachusetts 02090-1806

Attention: Brian C. James

Telephone: 781-467-3921

Telecopier: 781-467-0921

 

-14-



--------------------------------------------------------------------------------

Seller’s Counsel:

  

Legal Department

ADE Corporation

80 Wilson Way

Westwood, Massachusetts 02090-1806

Telephone: 781-467-3500

Telecopier: 781-467-0921

 

(b)    Complete Agreement; Amendment; Waiver; Counterparts. This Agreement,
including the Preliminary Statements and all attached exhibits, constitute the
complete and integrated agreement between the parties with respect to the
subject matter hereof and supersedes all previous negotiations and
understandings, if any, between the parties; no oral or implied understanding,
representation or warranty shall vary its terms. This Agreement may not be
amended or waived other than by a written instrument executed by the parties.
This Agreement or any such amendment or waiver may be executed in several
counterparts, each of which shall be considered a duplicate original and the
same instrument.

 

(c)    Governing Law. This Agreement, the Closing Instruments and any other
applicable document, including all of the rights, obligations and liabilities of
the parties thereunder, shall be governed, construed and enforced for all
purposes in accordance with the laws of the Commonwealth of Massachusetts, which
is where the Property is located, without regard to its conflicts of laws and
rules.

 

(d)    Severability. If any provision of this Agreement, the Closing Instruments
or any other applicable document should be held by a court to be invalid or
unenforceable in any particular respect, then the remaining provisions of such
document (or the same provision in any other respect) shall not be invalid,
unenforceable, impaired or otherwise affected, but shall continue to be in full
force and effect; and to this end, all such provisions are hereby declared to be
severable.

 

(e)    Successors and Assigns; Assignment. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns. In general, a party shall not have the right
to assign this Agreement or any interest herein without the prior written
consent of the other party; provided, however, Buyer shall have the right to
assign this Agreement to an affiliate which the Buyer controls, without Seller’s
prior written consent but such assignment and the assumption by such assignee of
Buyer’s obligations hereunder shall not release Buyer from its obligation or
liability hereunder unless Seller shall have specifically agreed to the same.
For purposes of this Section 15(e), a nominee trust in which Buyer or its
affiliates own more than fifty percent (50%) of the beneficial interest shall be
deemed an affiliate which Buyer controls. Notwithstanding the foregoing, such
assignment shall be void unless Buyer notifies Seller of such assignment on the
earlier of (i) three (3) business days from the date of the assignment, or (ii)
three (3) business days prior to the Closing. Furthermore, either Seller and/or
Buyer may assign its rights under this Agreement to a “qualified intermediary”
in order to facilitate, at no cost or expense to the other, a like-kind exchange
under Section 1031 of the Internal Revenue Code; provided, however, that (i)
such assignment to a

 

-15-



--------------------------------------------------------------------------------

qualified intermediary shall not relieve either party of its respective
obligations hereunder; and (ii) if Seller notifies Buyer that Seller has
assigned its rights under the Agreement to a qualified intermediary, Buyer will
be deemed to have satisfied Buyer’s payment obligation if Buyer wires proceeds
to the qualified intermediary or to any other entity as instructed by Seller.

 

(f)    Survival. No provision of this Agreement survives delivery of the Deed,
unless specifically indicated herein that a particular provision survives.

 

(g)    Time. Time is of the essence with respect to the performance of each
provision of this Agreement.

 

(h)    Confidentiality. Buyer, Seller and Broker shall maintain the
confidentiality of the terms of this transaction and the contents of this
Agreement, and all documents supplied to or obtained by Buyer in connection with
its Due Diligence of the Property, and any related documents subject to
disclosure on a “need to know” basis to attorneys, clients, potential lenders,
actual lenders, equity investors, accountants, architects, appraisers,
engineers, contractors and consultants, or as required by applicable law or
judicial process. The parties expressly confirm that this Confidentiality
provision is an essential and material term of this Agreement that is intended
to be enforceable by any remedies available at law or equity, including
injunctive relief.

 

(i)    Like-Kind Exchange. At Buyer’s request and at no cost to Seller, Seller
will agree to take all actions reasonably requested by Buyer in order to
effectuate all or any part of the transactions contemplated by this Agreement as
a like-kind exchange in accordance with Section 1031 of the Internal Revenue
Code including, without limitation, extending the Closing Date for up to thirty
(30) days in the aggregate, and using a qualified intermediary. At Seller’s
request, and at no cost to Buyer, Buyer will agree to take all actions
reasonably requested by Seller in order to effectuate all or any part of the
transactions contemplated by this Agreement as a like-kind exchange in
accordance with Section 1031 of the Internal Revenue Code including using a
qualified intermediary. Notwithstanding the aforementioned sentence, Seller
shall have no right to extend the closing beyond the Closing Date set forth
herein.

 

(j)    No Personal Liability. Buyer acknowledges and agrees that no general or
limited partner, officer, director, equity owner, employee, or representative of
Seller shall ever have any personal liability under this Agreement. Seller
acknowledges and agrees that no general or limited partner, officer, director,
equity owner, employee or representative of Buyer shall ever have any personal
liability under this Agreement.

 

(k)    Construction. The parties hereto hereby acknowledge and agree that (i)
each party hereto is of equal bargaining strength, (ii) each such party has
actively participated in the drafting, preparation and negotiation of this
Agreement, (iii) each such party has consulted with such party’s own,
independent counsel, and such other professional advisors as such party has
deemed appropriate, relative to any and all matters contemplated under this
Agreement, (iv) each such party and such party’s counsel and advisors have
reviewed this Agreement, (v) each such party has agreed to enter into this
Agreement following such review and the rendering of such advice, and (vi) any
rule of construction to the effect that ambiguities are to be resolved against
the

 

-16-



--------------------------------------------------------------------------------

drafting parties shall not apply in the interpretation of this Agreement, or any
portions hereof, or any amendments hereto.

 

(l)    No Obligations to Third Parties. Except as otherwise expressly provided
herein, the execution and delivery of this Agreement shall not be deemed to
confer any rights upon, nor obligate any of the parties hereto, to any person or
entity other than the parties hereto.

 

(m)    Waiver. The waiver or failure to enforce any provision of this Agreement
shall not operate as a waiver of any future breach of any such provision or any
other provision hereof.

 

(n)    Fees and Other Expenses. Except as otherwise provided herein, each of the
parties hereto shall pay its own fees and expenses in connection with this
Agreement.

 

(o)    Computation of Time Periods. If the date upon which the Inspection Period
expires, the Closing Date or any other date or time period provided for in this
Agreement is or ends on a Saturday, Sunday or federal, state or legal holiday,
then such date shall automatically be extended until 5 p.m. Eastern Daylight
Time of the next day which is not a Saturday, Sunday or federal, state or legal
holiday.

 

-17-



--------------------------------------------------------------------------------

EXECUTED under seal as of the date first-above written.

 

Seller:

 

ADE CORPORATION By:   /s/    BRIAN C. JAMES          

--------------------------------------------------------------------------------

   

Brian C. James

Its Executive VP & CFO

 

Buyer:

 

NEW BOSTON FUND, INC. By:   /s/    JEROME L. RAPPAPORT, JR.          

--------------------------------------------------------------------------------

   

Jerome L. Rappaport, Jr.

Its President

 

-18-



--------------------------------------------------------------------------------

The undersigned, Joel A. Stein, Esq., agent for Lawyers Title Insurance
Corporation, hereby agrees to act as Escrow Agent pursuant to the terms of the
foregoing Purchase and Sale Agreement and to carry out the terms thereof
required of Escrow Agent.

 

LAWYERS TITLE INSURANCE CORPORATION By:   /s/    JOEL A. STEIN          

--------------------------------------------------------------------------------

   

Name: Joel A. Stein

Title: Agent

Friedman & Stein, P.C.

25 Braintree Hill Office Park, Suite 204

Braintree, Massachusetts 02184

 

-19-